Citation Nr: 0617533	
Decision Date: 06/15/06    Archive Date: 06/27/06

DOCKET NO.  99-11 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant/Veteran


ATTORNEY FOR THE BOARD

Meijken Westenskow, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1974 to 
January 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada, which denied the benefits sought on appeal.  
The veteran testified at a hearing in Las Vegas, Nevada, in 
November 1999, and the certified transcript is of record.

The Board first considered this appeal in December 2003 and 
determined that additional development was required. The 
matter was remanded and the RO performed all requested 
development.  The issue on appeal remains denied and is 
properly returned to the Board for appellate consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran does not have PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, the Board must 
examine VA's duties under the Veterans Claims Assistance Act 
of 2000 (VCAA).  The VCAA directs that VA shall apprise a 
claimant of the evidence necessary to substantiate his/her 
claim for benefits and make reasonable efforts to assist the 
claimant in obtaining evidence unless there is no reasonable 
possibility that such assistance will aid in substantiating 
the claim.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including:  1) 
veteran status; 2) existence of a disability; 3) a connection 
between the appellant's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a claim of service connection, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
19 Vet. App. at 486.

In a letter dated in January 2004, VA notified the veteran of 
the information and evidence needed to demonstrate 
entitlement to service connection for PTSD, including what 
part of that evidence the veteran was to provide and what 
part VA would attempt to obtain for him.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The letter also generally advised 
the veteran to submit any additional information related to 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 
(2004).  The veteran was not notified of the information and 
evidence needed to establish the degree of disability or the 
effective date of an award; however, the Board finds that the 
lack of notice is not prejudicial because service connection 
for PTSD is denied in this decision and VA will not assign a 
rating or effective date for that claim.  Therefore, the 
Board finds that the veteran was effectively notified of the 
information and evidence necessary to substantiate and 
complete his claim.  

With respect to the timing of the notice, VA must provide 
VCAA notice to a claimant before the agency of original 
jurisdiction (AOJ) issues an unfavorable decision on a claim 
for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 
112, 119-20 (2004).  In this case, the AOJ decision on appeal 
was pending at the time the VCAA was enacted, and VA did not 
provide notice prior to that decision; however, the RO 
provided notice in January 2004 and reconsidered the claim in 
December 2005.  In Pelegrini, the Court stated that its 
decision did not void or nullify AOJ actions or decisions in 
which VCAA notice was not provided prior to the AOJ decision, 
but merely required that appellants receive VCAA-content-
complying notice.  In this case, the Board finds that the 
veteran was not prejudiced by the post-AOJ decision notice 
because he was given sufficient time to submit and/or 
identify any and all evidence necessary to substantiate his 
claims.  Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.

The Board also finds that VA complied with the VCAA's duty to 
assist by aiding the veteran in obtaining evidence, providing 
him physical examinations, and affording him an opportunity 
to testify before an RO hearing officer and/or the Board.  
All known and available records relevant to the issue on 
appeal were obtained and are associated with the veteran's 
claims file, and the veteran does not contend otherwise.  
Therefore, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran and 
that no further action is necessary to meet the requirements 
of the VCAA.  

The veteran describes several potential stressors related to 
overseas missions in South Korea, Somalia, Haiti, Honduras, 
Southeast Asia, Lebanon, and Cuba.  First, he states that 
team members from his unit were ambushed during their return 
from a mission in Honduras in April 1989.  He avers that he 
was called to the site to help evacuate seven wounded 
soldiers.  Second, he alleges that he befriended a young 
Haitian girl who subsequently died during the veteran's 
period of service in Haiti.  He maintains that he and other 
team members searched several morgues to find her body.  He 
also describes general trauma associated with the deaths of 
several friends, his exposure to dead bodies, and his 
proximity to guerrilla, sniper, and terrorist attacks.  He 
avers that, based on his significant mental trauma, his 
physician discouraged additional overseas deployments.

Both the veteran's former commander and a former member of 
his service unit asserted that the veteran was permanently 
affected by his exposure to sniper attacks and terrorist 
activity during dangerous and hostile overseas missions.  
They also noted that the veteran was part of a team in 
Central America that sustained seven casualties after a bus 
ambush.  [redacted] stated that the veteran had experienced 
sleeplessness, recurring memories of military experiences, 
nightmares, and anxiety and withdrawal among others since 
1997.  

The veteran's service medical records indicate that, in 
February 1996, the veteran sought psychiatric care for 
marital issues.  Carla Kaylor, Ph.D., diagnosed adjustment 
disorder with a depressed mood.  The veteran continued 
therapy until August 1996.  The veteran sought additional 
care in March 1997 for child custody issues, and Dr. Kaylor 
diagnosed a phase of life problem.  

In July 1997, the veteran expressed concern that he met 
diagnostic criteria for PTSD.  He described nightmares, poor 
sleep, and memories of death associated with his periods of 
deployment.  In August 1997, Dr. Kaylor diagnosed chronic 
PTSD.  In December 1997, the veteran discussed his feelings 
of vulnerability and his need to distract himself from his 
thoughts.

After his discharge from service, Dr. Kaylor referred the 
veteran to a counseling center, where he began weekly 
individual and group counseling.  During combat PTSD group 
counseling, the veteran complained of difficulty at work and 
in his interactions with others.  In a January 1999 
evaluation, a counselor noted that the veteran experienced 
nightmares, decreased appetite, and difficulty sleeping.  The 
veteran participated in counseling until January 2002.

During an August 1998 VA examination, the examiner noted that 
the veteran experienced nightmares and flashbacks, avoided 
discussion or reminders of his military experiences, and had 
difficulty sleeping and forming personal relationships.  The 
examiner diagnosed PTSD based on the veteran's self-described 
exposure to soldiers' deaths, sniper attacks, active combat, 
and a 1989 bus ambush.  The examiner did not review the 
veteran's claims file or medical records.

During an April 2000 VA examination, the examiner noted that 
the veteran had difficulty recalling stressor events.  Based 
on that difficulty, the examiner questioned whether the 
veteran had life-threatening stressors that satisfied the 
criteria of a PTSD diagnosis.  After a review of the 
veteran's claims file and medical history, the examiner found 
no evidence of PTSD.  

In September 2003, a VA physician referred the veteran for 
psychiatric care after he complained of a depressed mood.  
During related examinations, the veteran described 
hypervigilance, social avoidance, nightmares, and reactions 
to triggers in his environment.  A VA clinical social worker 
and VA Nurse Practitioner diagnosed chronic PTSD.  

During an April 2005 VA examination, the examiner noted that 
the veteran was not on the bus ambushed in 1989, but was 
called from the base camp to help evacuate wounded soldiers.  
The veteran complained of irritability, difficulty sleeping 
and maintaining relationships, and nightmares approximately 
once a month.  There was no evidence of major depression or a 
generalized anxiety disorder.  The examiner noted that the 
veteran did not have ambush or combat experience, but had an 
awareness of potential danger in civilian settings.  

The examiner, who also examined the veteran during the August 
1998 VA examination, reviewed the veteran's history and 
opined that he did not have PTSD or an adequate PTSD 
stressor.  The examiner suggested that the veteran's symptoms 
were attributable to a personality disorder.  She opined that 
the veteran unconsciously adopted memories and symptoms of 
other soldiers during his course of treatment for PTSD.  She 
suggested that Dr. Kaylor noted such false memories of 
military trauma during in-service counseling with the 
veteran.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from a disease or injury 
incurred in or aggravated by service.  See 38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. § 3.303(a).  Service connection for 
PTSD requires medical evidence diagnosing the condition, 
medical evidence of a link between current symptoms and an 
in-service stressor, and credible evidence supporting the 
occurrence of an in-service stressor.  See 38 C.F.R. § 
3.304(f).  

The Board finds that evidence of record, in aggregate, 
indicates that the veteran does not have PTSD.  Two VA 
examiners opined that the veteran did not exhibit objective 
symptoms or describe stressors sufficient to justify a 
diagnosis of PTSD.  Instead, a VA examiner opined that the 
veteran's symptoms were attributable to a personality 
disorder, which is not a disease or injury for disability 
compensation purposes.  See 38 C.F.R. § 4.9.  Lay statements 
of record suggest that the veteran exhibited symptoms of PTSD 
related to specific in-service stressors after his discharge 
from service; however, there is no evidence that those 
individuals have the medical expertise necessary to identify 
PTSD stressors or to relate the veteran's symptoms to a 
specific disorder.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992) (stating that laypersons are not competent to 
offer medical opinions).  

The veteran was diagnosed as having PTSD during his period of 
service, during an August 1998 VA examination, and during a 
2003 examination at a VA medical center.  Although the Board 
cannot ignore medical opinions, it may discount the 
credibility of those opinions based on a review of the record 
as a whole.  See Sanden v. Derwinski, 2 Vet. App. 97, 101 
(1992).  See also Smith v. Derwinski, 1 Vet. App. 235, 237 
(1991) (stating that the Board must determine the credibility 
of evidence of record).  

During counseling for a phase of life problem, Dr. Kaylor 
diagnosed PTSD in 1997.  Based on that assessment, the 
veteran received treatment for the condition through 2001.  
Yet Dr. Kaylor did not adequately identify either the bases 
of her diagnosis or the veteran's stressors.  Consequently, 
the Board cannot ascertain the specific symptoms or stressors 
that triggered the in-service diagnosis.  In contrast, two VA 
examiners provided carefully reasoned and well-supported 
analysis of the veteran's condition, and they opined that the 
veteran did not have PTSD.  They reviewed the veteran's 
service and medical history and specifically considered the 
veteran's alleged stressors.  Based on that review, a VA 
examiner opined that the veteran described false memories 
that potentially affected Dr. Kaylor's in-service diagnosis.  
Because the 2000 and 2005 opinions are based on a thorough 
review of the veteran's history and are supported by 
objective, identifiable evidence of record, the Board finds 
that the opinions outweigh Dr. Kaylor's cursory diagnosis.  

During the August 1998 VA examination, the examiner did not 
review the veteran's service or medical history.  She instead 
relied on the veteran's description of in-service stressors 
and PTSD symptoms.  The Board is not bound by a medical 
opinion based solely on an unsubstantiated history as related 
by the veteran.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  In any case, the same examiner found no evidence of 
PTSD or PTSD stressors in 2005 after she reviewed the 
veteran's history.  Notably, the examiner amended her 
diagnosis when she discovered that the veteran was not 
directly involved in the April 1990 bus ambush.  Because the 
later opinion is based on all relevant evidence with careful 
consideration of the sufficiency of in-service stressors, the 
Board finds that the 2005 opinion outweighs the examiner's 
prior assessment of the veteran's condition.

In 2003, VA care providers, who were not specialized 
physicians, diagnosed PTSD based on the veteran's self-
description of his military and medical history.   As noted 
above, the Board is not bound by medical opinions based on a 
veteran's unsubstantiated, self-described history.  In 
contrast to the 2003 assessment, a VA psychiatrist found no 
evidence of PTSD after a complete review of the veteran's 
history and specific analysis of alleged stressors.  
Therefore, the Board finds that the 2003 diagnosis is less 
credible than other evidence of record.  Consequently, 
because medical evidence of record, in aggregate, indicates 
that the veteran does not have PTSD, service connection must 
be denied.


ORDER

Service connection for PTSD is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


